UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1719


GOPAL PYAKUREL; LEKH KUMARI PYAKUREL,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 31, 2009                  Decided:   April 28, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, New York, New York, for Petitioners.
Gregory G. Katsas, Assistant Attorney General, Ernesto H.
Molina, Jr., OFFICE OF IMMIGRATION LITIGATION, Anthony P.
Nicastro, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gopal Pyakurel (“Pyakurel”) and his wife, Lekh Kumari

Pyakurel, natives and citizens of Nepal, petition for review of

the Board of Immigration Appeals’ (“Board”) order affirming the

immigration    judge’s        order    denying      their         requests       for    asylum,

withholding    of     removal,        and    protection           under    the     Convention

Against Torture.          Pyakurel is the primary applicant for asylum;

the claims of his wife are derivative of his application.                                See 8

U.S.C.     § 1158(b)(3)        (2006);       8     C.F.R.         § 1208.21(a)         (2008).

Pyakurel challenges the immigration judge’s adverse credibility

finding, as affirmed by the Board.                      For the reasons set forth

below, we deny the petition for review.

             We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Tewabe v. Gonzales,

446   F.3d   533,     538    (4th     Cir.   2006),      and       reverse       the    Board’s

decision     only   if      the     evidence      “was       so    compelling          that   no

reasonable fact finder could fail to find the requisite fear of

persecution.” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002) (internal quotations and citations omitted).

             Having       reviewed     the       administrative           record       and    the

Board’s decision, we find that substantial evidence supports the

immigration judge’s adverse credibility finding, as affirmed by

the Board, and the ruling that Pyakurel failed to establish past

persecution    or     a     well-founded         fear   of    future       persecution         as

                                             2
necessary to establish eligibility for asylum.                            See 8 U.S.C.

§ 1158(b)(1)(B)(I), (ii) (2006) (providing that the burden of

proof is on the alien to establish eligibility for asylum); 8

C.F.R. § 1208.13(a) (2006) (same).                  Because the record does not

compel   a    different     result,   we      will        not   disturb    the     Board’s

denial   of    Pyakurel’s     application           for    asylum,   withholding        of

removal, and protection under the Convention Against Torture.

              Accordingly,    we   deny       the    petition      for     review.      We

dispense      with   oral    argument      because          the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                          3